Plaintiff instituted her action to recover damages for personal injury due to a fall in the defendant's store. This, she alleged, was due to an accumulation of oil or grease on the floor. At the conclusion of all the evidence defendant renewed its motion for judgment of nonsuit, and this was allowed, and judgment rendered dismissing the action. Plaintiff appealed.
An examination of the plaintiff's evidence, as shown by the record, leads us to the conclusion that its probative force does not measure up to that held sufficient to go to the jury in Anderson v. Amusement Co.,213 N.C. 130, 195 S.E. 386, but that the case is rather governed by the decision in Pratt v. Tea Co., 218 N.C. 732, 12 S.E.2d 242.
The judgment of nonsuit is
Affirmed.